DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This application, 17410769, attorney docket 2017-2475/24061.3656US04, is a continuation of 16729415, filed 12/29/2019, now U.S. Patent #11107922; 16729415 is a division of 15884614, filed 01/31/2018, now U.S. Patent #10840376; 15884614 Claims Priority from Provisional Application 62591895, filed 11/29/2017. This application is assigned to Taiwan Semiconductor Manufacturing Co., Ltd.  Claims 1-20 are pending and are considered below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
1) the boundary that delineates the first and second segments of the first gate along with the discontinuity of materials claimed must be shown or the feature(s) canceled from the claim 1 and its dependents. 
2)  a first gate over two fins distanced from a second gate over 5 or more fins must be shown or the feature(s) canceled from the claim 1 and its dependents. 
3) a device with a gate across exactly 2 fins and a second gate across exactly 5 fins as required by claim 14, must be shown or the feature(s) canceled from the claim 14 and its dependents. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 18 recites “the first fins are oriented along a first direction” it indefinite, because it is not clear what feature of the fin is “oriented,” or what “oriented” describes.
Claim 1 recites “a first gate stack that includes a first segment disposed directly along the second direction to the first STI feature within the second region” it is not clear where the gate originates, or is oriented so “o the first STI feature” is indefinite.
Claims 1 and 18 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the orientation of the regions with relation to the first and second direction.
Claim 1 and 18 are indefinite because they recites, “wherein the STI feature continuously extends to fill up the second region,” but later recites, “a second segment extending along the second direction to the first STI feature within the second region.” It is not possible to extend within the second region to the STI because the STI boundary is coterminous with the edge of the second region. In addition, it appears that the STI extends to the outermost fin under the gate, so the boundary between the first and second segments of the first gate is not clear. 
 Claim 14 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first and second fins.
Dependent claims carry the defect of the parent.
Examiner will continue assuming that the major axis of the fins extend in the first direction and the gates extend in a second direction crossing the first direction, and extend from first region to the second region, which adjoins the first region with a boundary that extends along the first direction. 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the drawing objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 1,
The prior art does not teach or suggest a FinFET that includes a first gate over more than 5 fins that extends onto an STI layer, where the extended portion includes an LRM that is absent from the portion that covers the fin and has a metal gate stack that includes a first tantalum titanium nitride layer, a titanium aluminum nitride layer, a second tantalum titanium nitride layer, and where the fin pitch is less than the length of the extended portion. 
Claims 2-13 depend from claim 1 and include the same novel features.
As for claim 14,
The prior art does not teach or suggest a FinFET that includes a first gate over more than 2 fins and a second gate that extends over more than 5 fins and the first gate has a metal gate stack that includes a stack of a first tantalum titanium nitride layer, a titanium aluminum nitride layer and a second tantalum titanium nitride layer and a LRM layer, and  the second gate has a metal gate stack that includes a stack of a first tantalum titanium nitride layer and titanium aluminum nitride layer and no LRM layer.
Claims 15-17 depend from claim 14 and include the same novel features.

As for claim 18,
The prior art does not teach or suggest a FinFET that includes a  gate over more than five fins that extends onto an STI layer, where the extended portion includes a LRM that is absent from the portion that covers the fin and has a metal gate stack that includes a first tantalum titanium nitride layer, a titanium aluminum nitride layer, a second tantalum titanium nitride layer, and further defines a void surrounded by the titanium aluminum nitride layer, and where the fin pitch is less than the length of the extended portion. 
Claims 19-20 depend from claim 18 and include the same novel features.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893